Citation Nr: 1142155	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  10-09 621	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a higher housing allowance under the Post 9/11 GI Bill. 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to September 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In September 2010, the Veteran did not report for a hearing he had requested before a Veterans' Law Judge traveling to the RO, and no good cause has been shown.  Therefore, the Board will adjudicate the appeal without a hearing.  38 C.F.R. § 20.704 (2011).  Jurisdiction over this appeal currently resides with the RO in Los Angeles, California. 

FINDINGS OF FACT

1.  The Veteran attends classes at the Santa Ana satellite campus of the University of Redlands. 

2.  The Veteran is paid a housing allowance under the Post 9/11 GI Bill based on the location of the main campus of the University of Redlands in Redlands, California. 

3.  The main campus of the University of Redlands in Redlands, California is the location of the primary institution of higher learning in which the Veteran is enrolled.


CONCLUSION OF LAW

The criteria for the payment of a higher housing allowance under the Post 9/11 GI Bill have not been met.  38 U.S.C.A. § 3313(c)(1)(B)(i) (West 2002 & Supp. 2011); 38 C.F.R. § 21.9640(b)(1)(C)(ii) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a) (West 2002), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A (West 2002). 

Initially, the Board notes that the notice and duty to assist provisions of the VCAA are extended to VA education claims.  See 38 C.F.R. §§ 21.1031-32 (2011).  

However, VA's General Counsel has issued a precedential opinion, VAOPGCPREC 5-2004, that holds VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  As will be discussed in more detail below, the undisputed facts do not permit the payment of the benefit sought by this Veteran.  Therefore, since the law and not the facts control the outcome of this appeal, the Board finds that the VCAA is not applicable to the current appeal and no further VCAA discussion is warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  

The Claim

The Veteran claims that he is entitled to a higher housing allowance under the Post 9/11 GI Bill because he attends classes at a satellite campus of the University of Redlands that is located in Santa Ana, California and therefore he should be paid based on the zip code for Santa Ana, California and not based on the zip code for the main campus of the University of Redlands in Redlands, California. 

Congress enacted the Post 9/11 Veterans Educational Assistance Act of 2008 in June 2008.  See Pub. L. 110-252, Title V, §§ 5002-5003, June 30, 2008.  This represented a new program of education benefits designed for veterans who served on active duty after September 11, 2001.  The change in the law was effective from August 1, 2009.  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301 -3324 (West Supp. 2010) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770 (2011). 

The Veteran submitted his application for education benefits under the new program in February 2009.  His basic entitlement to benefits was established in October 2009 and notice of that action provided.  This basic entitlement allowed him to receive 100 percent of the benefits payable. 

His certified enrollment at the University of Redlands was received in February 2009.  The enrollment noted the Veteran was enrolled as a full-time student for the period from January 8, 2009, to June 25, 2009.  The address of the university was given by the certifying official at the University of Redlands as being in Redlands, California.  The university's zip code was 92374.  The Veteran listed the address of the satellite campus of the University of Redlands that he would be attending as being in Santa Ana, California.  He later notified VA that the zip code of the Santa Ana facility was 92707.

The RO processed the Veteran's claim in October 2009.  Under the new education program, the Veteran was granted a monthly housing allowance of $1,329.00, based on a zip code of 92374 for the University of Redlands in Redlands, California.  

In this regard, the Board notes that controlling laws and regulations provide that the housing allowance is determined as follows: 

. . . The monthly housing allowance will be equal to the monthly amount of the basic allowance for housing payable under 37 U.S.C. [§] 403 for a member of the military with dependents in pay grade E-5 using the ZIP code area in which all, or a majority, of the primary institution of higher learning in which the individual is enrolled is located . . . (emphasis added).

38 C.F.R. § 21.9640(b)(1)(C)(ii); Also see 38 U.S.C.A. § 3313(c)(1)(B)(i).  

The Board notes that 37 U.S.C. § 403 (2008) pertains to basic allowance for housing (BAH).  In short, the provision provides for the payment of a BAH at monthly rates prescribed under this section (37 U.S.C. § 403(a)) or another provision of law with regard to the applicable component of the BAH.  The amount will vary according to the pay grade in which the member is assigned or distributed for basic pay purposes, the dependency status of the member, and the geographic location of the member.  Id.  The Secretary of the Department of Defense (DoD) is required to prescribe the rates for BAH that are applicable for the various military housing areas (MHAs) in the United States.  See 37 U.S.C. § 403(b)(1) (2008). 

The amount of the housing allowance in this case was determined by the RO by use of the Web-Enabled Approval Management System (WEAMS).  This system allows authorized VA users to login and receive information from DoD as to the amount of BAH authorized for a particular MHA.  In order to determine the appropriate amount, the calculator asks for the appropriate zip code.  In this case the RO used the zip code for the University of Redlands in Redlands, California which was 92374.  

In this regard while a web search shows that Redlands, California does not appear in the directory, the zip code of 92374 nonetheless brings up San Bernardino, California (CA031).  The monthly amount for BAH for this MHA in 2009 was $1,329.00 for an E-5 with dependents, the amount authorized for the Veteran. 

The Board notes that members of the general public can access the same information on the Internet. https://www.defensetravel.dod.mil/site/bahCalc.cfm.  This web page is available as a link from VA's public web page. http://www.gibill.va.gov/benefits/post_911_gibill/index.html.  To use the allowance calculator, the user need only to put in the appropriate year and zip code and ensure the pay grade is set to E-5. 

The Veteran disagreed with the amount of the housing allowance in November 2009.  He contested the use of the zip code for the university.  While he acknowledged that the allowance was determined based on that zip code, the Veteran believed his housing allowance should be calculated based on the zip code of the satellite branch of the university where he actually attended classes in Santa Ana, California which is approximately 60 miles away from the main campus in Redlands, California.  The zip code for the Santa Ana satellite campus of the University of Redlands was 92707.  He maintained that the purpose of the housing allowance was to assist a veteran with housing where he actually went to school.  He noted that he did not go to school in Redlands, California.  He also noted that VA paid a higher rate for housing allowance for those veteran's who attended school in zip code 92707 (i.e., Santa Ana) at $2,152.00 a month and queried as to why he should not receive this higher housing allowance when he also attends a school in zip code 92707. 

Information from the University of Redlands in the claims file indicates that the Veteran was receiving his graduate degree from the University of Redlands in Redlands, California.  The claims file also showed that the Veteran was attending classes at the satellite campus in Santa Ana.  However, the record does not show a separate facility code for the Santa Ana satellite campus.  Therefore, the Veteran's program was certified by the university in Redlands, California under zip code 92374. 

The Veteran submitted his substantive appeal on a VA Form 9 in February 2010. He said that he believed the law supported his claim and attached copies of, among other things, May 2009 emails and a copy of 38 C.F.R. § 21.9640.

The Board has reviewed the evidence of record.  The facts are straightforward and not in question.  The Veteran is enrolled in a graduate program through the University of Redlands in Redlands, California.  He attends classes at a satellite campus in Santa Ana, California.  The Veteran is receiving education benefits under the Post 9/11 GI Bill.  He is only disputing the amounts paid to him as a monthly housing allowance as part of his education benefits.  The Veteran believes the law in this case has not been applied correctly.  He interprets the statute to require VA to pay the BAH associated with where he attends classes and not the BAH associated with the university where he is enrolled.  

On the other hand, the Board finds that controlling laws and regulations require VA to pay the housing allowance associated with the MHA in which the primary institution of higher learning in which the individual is enrolled is located.  This would be Redlands, California. 

The Board acknowledges the Veteran's assertions that he should be paid a higher rate based on his actually attending school in the Santa Ana, California, MHA.  However, the statute and regulation direct otherwise.  He is enrolled at the university in Redlands, not in Santa Ana.  The Redlands location is the only certifying office for the university.  He may take classes at the Santa Ana location but that does not alter the fact that he is enrolled through the university in Redlands.  In other words, the primary institution of higher learning in which he is enrolled is located in Redlands, California.  See 38 C.F.R. § 21.9640(b)(1)(C)(ii).  Therefore, the zip code for the Redlands, California MHA must be used in determining his BHA.  Id.

Accordingly, the Board finds that the law is dispositive in this case and does not allow for the payment of a housing allowance based on another MHA, to include the MHA of Santa Ana, California.  See Sabonis, supra.  The Veteran's claim for a higher housing allowance is therefore denied. 


ORDER

Entitlement to a higher housing allowance under the Post 9/11 GI Bill is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


